—In an action for a judgment declaring the rights of the parties to the subject premises, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated April 20, 1999, as denied that branch of his motion which was for summary judgment against the defendants Ellen Christi and Igor Mattio, and the defendants Ellen Christi and Igor Mattio cross-appeal, as limited by their brief, from so much of the same order as denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
We agree with the Supreme Court that a triable issue exists as to whether the plaintiff landlord acted reasonably in withholding his consent to the proposed lease assignment to the proposed tenants, the defendants Ellen Christi and Igor Mattio, based on the credible documentary evidence available to him at the time concerning the financial circumstances of the proposed tenants (see, Krax Peripatie Apanu Stu Krokodrilos Tus Platos v Dexter, 124 Misc 2d 381; cf., Reisler v 60 Gramercy Park N. Corp., 88 AD2d 312, 319; Sharp v Feldman, 159 Misc *3872d 494). Accordingly, the court properly denied that branch of the landlord’s motion which was for summary judgment against Christi and Mattio as well as the cross motion of Christi and Mattio for summary judgment dismissing the complaint insofar as asserted against them. Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.